Citation Nr: 9916833	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  93-03 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to November 
1972.

The case was previously before the Board of Veterans' Appeals 
(Board) in October 1994, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
further development.  The case is once more properly before 
the Board for action.  

At the time of the earlier remand, the Board noted that the 
veteran apparently was seeking service connection for 
disorders of the back and stomach.  It was noted that these 
issues had not been developed for appellate review, and were 
referred to the RO for further development.  Service 
connection for these disorders was denied in a February 1997 
rating action.  However, at the time the case was returned to 
the Board, these issues were not appealed.    


FINDINGS OF FACT

1.  The May 1985 Board decision, which denied service 
connection for a psychiatric disorder, is final.

2.  The evidence received since the Board's May 1985 decision 
includes evidence, which was not previously considered, and 
which bears directly and substantially on the issue before 
the Board, and is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a psychiatric disorder.  

3.  An etiological relationship between the veteran's service 
and his current mental disorder, diagnosed as generalized 
anxiety disorder, is demonstrated; no other acquired 
psychiatric disability is currently shown.  


CONCLUSIONS OF LAW

1.  The evidence received since the May 1985 Board decision, 
denying service connection for a psychiatric disorder, which 
is final, is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100 (1998).

2.  A psychiatric disorder, diagnosed as a generalized 
anxiety disorder and no other, was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On examination in June 1972, for the purpose of entry onto 
active duty, the veteran did not report depression, excessive 
worry, loss of memory, or nervous trouble of any sort.  No 
psychiatric abnormalities were reported.  

He underwent a psychiatric consultation in October 1972.  It 
was reported that the veteran had been very anxious for the 
past month.  His girlfriend was pregnant, and the veteran had 
been both nervous and depressed.  On examination, it was 
noted that the veteran was sullen and tearful.  It was 
possible that there was low intellect as well as poor 
insight.  The impression was immature personality with a good 
deal of depression and loneliness.  It was recommended that 
the veteran be separated from service on the basis of 
unsuitability due to immature personality.  

On discharge examination in November 1972, no psychiatric 
abnormalities were reported.  

The VA examined the veteran in July 1983.  He reported 
occasional difficulties sleeping, along with problems working 
in the daytime.  The veteran reported that he served in the 
Navy from June 1972 to November 1972, when he "had a 
terrible nervous breakdown."  The examiner noted that the 
veteran seemed to be quite evasive, unable to give details, 
and unable to cooperate in an examination that was full and 
complete.  The impression was cyclothymic disorder with 
insomnia, and the prognosis remained guarded.  The examiner 
concluded that the veteran was incompetent for VA purposes.  

Of record are letters from private physicians, indicating 
that the veteran received treatment from them for a nervous 
condition between July 1979 and October 1983.  

Reports of psychological testing at a private facility in 
September and October 1982 are of record.  The veteran showed 
some signs of anxiety during the testing, and had some 
difficulty paying attention to testing.  He displayed 
moderate deficits on intellectual and perceptual tasks.  His 
distress and depression were expressed in physical 
symptomatology.  The examiner concluded that the veteran was 
experiencing emotional turmoil and stress, and attempting to 
cope with his problems.  

The veteran presented testimony at a hearing before a VA 
hearing officer in October 1984.  He stated that he received 
treatment for nervousness both during and after service.  
(Transcript 7,8).

Service connection for an acquired psychiatric disorder was 
denied by the RO in an August 1983 rating action, which was 
upheld by the Board in a May 1985 Board decision.  The 
evidence thus far noted was considered in the May 1985 Board 
decision.  

Since that time, additional evidence has been added to the 
veteran's claims folder.  

As part of the veteran's Social Security Administration (SSA) 
claim, he underwent a psychiatric review in March 1986.  It 
was noted that organic mental disorders; affective disorders; 
and anxiety related disorders were present.  No conclusions 
were reached with regard to the etiology of these disorders.  
In a March 1986 decision, the SSA determined that the veteran 
was under a disability.  It was concluded in the decision 
that the medical evidence established that the veteran had 
severe generalized anxiety disorder; depression; organic 
brain syndrome; borderline intellectual functioning; and 
status post old right ankle fracture,   

Reports of private medical treatment in May 1986 are of 
record.  This treatment was designed to alleviate physical 
disabilities, and no record of psychiatric disorders was 
made.  

Gopinath A.V. Nair, M.D., reported in a March 1988 letter on 
his examination and treatment of the veteran for a number of 
disorders.  With regard to the veteran's mental status, he 
had been seen off and on for sleep disturbances involving 
sleep in the latter portion of the night, along with episodes 
of nervousness, loss of recent memory and lack of 
concentration.  The veteran had been treated with a variety 
of anti-anxiety and anti depressant drugs.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  He had an initial social work service 
review in August 1985.  He also had an initial mental health 
consultation in August 1985, at which time the diagnosis was 
possible thought disorder, questionable early schizophrenia, 
and rule out mental retardation.  On treatment at the mental 
health clinic in December 1988, he reported that his nerve 
problems began about ten years prior to treatment, when he 
would get nervous and couldn't sleep.  In a December 1988 
treatment note, the veteran indicated that he was unemployed 
due to a number of disorders, to include nerves.  Regular, 
monthly treatment at the mental health clinic was undertaken.  

The veteran was examined for compensation purposes for the VA 
by a private practitioner in July 1989.  At that time, the 
veteran reported that he had problems with his nerves for 
many years, possibly for at least 10 years.  He indicated 
that the symptoms came and went.  His service history was 
reported, and he stated that he got nervous and anxious in 
service and was discharged due to this.  His symptoms got 
better after service for a while until the return of the 
symptoms about ten years ago.  After reviewing the findings 
on examination, the diagnoses included atypical bipolar 
disorder, mixed; and generalized anxiety disorder.  The 
examiner concluded that as a result of the veteran's multiple 
psychiatric symptoms in several different categories, there 
were concerns about his ability to make occupational 
adjustments.  

The veteran was hospitalized in March 1990 for treatment of a 
longstanding history of esophageal problems.  It was noted 
that the veteran had been treated for anxiety with 
medication.  

The VA examined the veteran in October 1990.  At that time, 
he reported that he had been discharged from the military due 
to a nervous and anxious condition.  The service medical 
records were reviewed.  Subsequent to discharge, the veteran 
has not had any steady work.  After reviewing the history and 
findings on examination, the examiner concluded that there 
seemed to be a clear organic component to the veteran's 
presentation.  A review of the veteran's service medical 
records indicates that at times of stress, such as when he 
was in the military, symptomatology such as poor memory and 
disjointed sentences came to the service.  There had not been 
such symptoms prior to service.  Organicity was also 
indicated by the loss of short term memory and difficulty in 
paying attention to tasks.  He also suffered some 
symptomatology of depression.  The diagnoses were organic 
brain disorder, with secondary depression and diagnosis.  
Further workup was suggested to determine if this was some 
short of progressive dementia.  The examiner noted that it 
appeared that these symptoms began during the veteran's 
military service.  In fact, it is clearly stated in the 
veteran's claims folder that this is what led to his 
discharge from the military.  

The veteran was hospitalized in a VA facility in February 
1991, for treatment of physical disorders.  No notation of a 
psychiatric disability was reported.  

Reports of treatment at a VA mental health clinic are of 
record.  In a September 1991 discharge summary, it was noted 
that the veteran had been treated for many years.  Periods of 
depression, requiring medication, were reported.  He was 
referred for mental health consultation in February 1992 for 
complaints of insomnia, difficulty in communication and 
flight of ideas.  In a May 1992 consultation, the diagnosis 
was insomnia, secondary to low back pain.  

The veteran was provided with a mental disorders examination 
in June 1995.  His main complaint was insomnia and 
nervousness.  He had been treated for insomnia for the 
previous ten to fifteen years, to include treatment with 
medication.  He also complained of poor memory.  He stated 
that he was very forgetful, and that the problem began in 
service.  He currently complained for nervousness, but had no 
symptoms of panic attack, phobia or generalized anxiety 
disorder.  His past history had been remarkable for 
continuous anxiety and memory problems, but he had never been 
hospitalized for an anxiety disorder.  It was noted that the 
veteran had difficulty functioning in the average level 
because of some intellectual problem.  His impairment of 
memory was very unusual at that age.  A neurological 
examination and complete workup for dementia was recommended.  
The diagnoses included dysthymic disorder; alcohol abuse in 
complete remission; rule out dementia, early onset; and rule 
out borderline intellectual functioning.  

In a February 1996 examination, it was noted that the veteran 
had been evaluated in October 1995 by the examining 
physician.  A review of the June 1995 examination indicates 
that it was conducted on the date of the month referred to in 
the February examination and by that examiner.  Accordingly, 
the Board concludes that the examiner was making reference to 
the June 1995 examination and not to another examination in 
October 1995.  The examiner reviewed reports of psychological 
testing, which was compatible with a diagnosis of borderline 
intellectual functioning.  Even though the examiner did not 
have the results of the neurological work-up and 
neuropsychiatric testing to confirm the diagnosis of 
borderline intellectual functioning, it was quite obvious 
that the veteran was not able to function at a higher level.  
The diagnoses were dysthymic disorder; alcohol abuse in 
complete remission; rule out dementia, early onset; and 
borderline intellectual functioning.  

In an additional review in June 1996, the examiner was 
presented with the question as to whether any currently 
diagnosed psychiatric or neurological disorder was present 
prior to enlistment, or that military service aggravated this 
situation.  The veteran had difficulty with school and 
dropped out of school because of his inability to learn.  In 
the service, when he was assigned to do any job, he became 
very nervous, agitated and not able to finish any 
assignments.  As a result of this difficulty, he was 
discharged with a diagnosis of immature personality disorder.  
He was not able to function or hold any job in his life due 
to severe anxiety.  His anxiety is a consequence of his 
inability to follow orders and make decisions due to limited 
cognitive functioning.  As a result of this disability and 
limitation he became very anxious, nervous and depressed.  
The diagnosis was dysthymic disorder secondary to borderline 
intellectual function.

In a note dated in May 1998, an examiner was asked to review 
the veteran's claims files, and provide an opinion as to 
whether his service difficulties represent a manifestation of 
his currently diagnosed psychiatric disorders; and whether 
the military aggravated his condition beyond natural 
progression.  The examiner reviewed both the veteran's 
military record and the claims folder, to include the 
examinations.  After a lengthy and detailed review of all of 
the examination and treatment reports, the examiner concluded 
that the generalized anxiety disorder began in the service.  
At a minimum, the first reported symptoms were in service, 
and seemed to be related secondary to the stress in service, 
along with predisposing factors such as borderline 
intellectual functioning and a personality disorder.  The 
examiner further concluded that the veteran's military 
service did not aggravate any preexisting condition beyond 
natural progression.  The particular borderline intellectual 
function was a static phenomenon, and, even though he had 
some sort of head injury by report, there was no evidence to 
support a complicating or aggravating picture.  
Neuropsychological and intelligence quotient (IQ) testing 
revealed consistently low subtests, consistent with mental 
retardation.  His personality disorder was typical of the 
normal course, that is, chronically symptomatic and worse 
during periods of stress.  The stress of service is no longer 
a factor now and he was stressed by poor day to day 
activities with a poor intellect.  The examiner reviewed all 
of the previous medical reports and diagnoses; discussion of 
the several diagnoses were presented and explained.  Finally, 
the examiner diagnosed generalized anxiety disorder; past 
history of adjustment disorder with depression; alcohol 
abuse, in remission; borderline intellectual functioning; 
personality [disorder], not otherwise specified.  

Also submitted were reports of outpatient treatment afforded 
the veteran by the VA.  These detail regular and recurring 
outpatient treatment in the mental health clinic.  

Analysis

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C. § 5108 (West 1991).  Except as provided by 
38 U.S.C. § 5108, when a claim is disallowed by the Board, it 
may not thereafter be reopened and allowed, and no claim 
based on the same factual basis shall be considered.  38 
U.S.C. § 7104(b) (West 1991).  When a claimant seeks to 
reopen a claim after an appellate decision and submits 
evidence in support of that claim, a determination must be 
made as to whether this evidence is new and material and, if 
it is, whether it provides a new factual basis for allowing 
the claim.  38 C.F.R. § 20.1105 (1998); see also 38 U.S.C. §§ 
5108, 7104.  Therefore, once a Board decision becomes final 
under section 7104(b), "the Board does not have the 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not been 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The Board has carefully considered the evidence added to the 
record since the 1985 Board decision.  In particular, the 
Board has noted the reports of compensation examination.  On 
the most recent review in 1998, the examiner, who had access 
to the veteran's military records and the medical records 
contained in the claims folder, concluded that the 
generalized anxiety disorder began in service.  

As noted, for evidence to be new and material, it must not 
have been previously submitted to agency decision makers, 
must bear directly and substantially upon the specific matter 
under consideration, be neither cumulative or redundant, and 
by itself or in connection with evidence previously assembled 
be so significant that it must be considered in order to 
fairly decide the merits of the claim.  

Clearly, the 1998 opinion had not been previously considered, 
and bears directly on the issue before the Board, the 
etiology of a psychiatric disability.  Moreover, as the 
opinion was rendered by a medical professional, who had 
access to all of the veteran's medical records and history, 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus, new and 
material evidence has been submitted.  

As the veteran has presented new and material evidence, the 
Board finds that the claim has been reopened.  Moreover, the 
Board finds that the veteran's claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  By this finding, the 
Board means that the veteran has presented a claim which is 
not implausible when the contentions and the evidence of 
record are viewed in the light most favorable to the claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

The Board must now consider proceed to evaluate the merits of 
the claim.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  38 U.S.C.A. § 1110 
(West 1991); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992). 

In this case, the evidence indicates that the veteran was 
treated in service for complaints of nervousness and 
depression.  At that time, it was concluded that the 
symptomatology was the result of an immature personality 
disorder.  He also has borderline intelligence.  Such 
disorders are not considered disabilities for VA purposes.  
38 C.F.R. § 3.303(c).  However, if it may be demonstrated 
that other post service disorders are the result of service, 
the fact that a particular diagnosis was reached would not 
preclude the grant of service connection.  38 C.F.R. 
§ 3.303(d).

In this regard, the Board returns to the 1998 statement 
previously noted.  The overall evidence clearly establishes 
that the veteran currently has generalized anxiety disorder.  
The statement in May 1998 clearly relates the current 
symptomatology to the incidents of service.  Moreover, as the 
conclusions were reached based on a review by a medical 
professional of the medical evidence in its entirety, and not 
due to history given by the veteran, the opinion must be 
afforded substantial probative weight.  The Board therefore 
finds that service connection for generalized anxiety 
disorder is appropriate.  

The Board otherwise notes that the record reflects various 
references in the past to possible organic disorder, bipolar 
disorder, or dysthymic disorder.  However, the 1998 examiner 
made no diagnoses of those disorders and explained the 
reasoning behind such lack of findings.  Accordingly, there 
is not shown a current disability characterized as organic 
disorder, bipolar disorder, or dysthymic disorder.  Thus, 
service connection is not warranted for those disorders.    


ORDER

Service connection for a mental disorder, diagnosed as a 
generalized anxiety disorder, is granted.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


 

